DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikata et al. US 2019/0369534 A1 (Nishikata).
Regarding claim 1, Nishikata teaches a heater for use in an image heating device, the heater comprising: 
a substrate (31); 
at least one heat generating element (34a to c) formed on a first surface of the substrate (¶0026); 
a first electrode group (39a, 39b) formed on the first surface and electrically connected to the at least one heat generating element (¶0026), wherein a plurality of first feed terminals (50aT1, 50aT2, and 50bT1) provided in the image heating device are in contact with the first electrode group (¶0026); 
at least one temperature detection element (T1, T2, T3) formed on a second surface opposite to the first surface of the substrate (¶0026); and 
a second electrode group (40a, 40b) formed on the second surface and electrically connected to the at least one temperature detection element (¶0026), 
wherein a plurality of second feed terminals (51aT1, 51aT2, 51bT1, 51bT2, and 51bT3) provided in the image heating device are in contact with the second electrode group (¶0026), wherein the first electrode group and the second electrode group are disposed on the same side of a midpoint (LD) of the substrate in a longitudinal direction, and the second electrode group is disposed closer to the midpoint than the first electrode group in the longitudinal direction (FIG. 5A-D), and 
wherein the first electrode group and the second electrode group are disposed with a gap between the first electrode group and the second electrode group in the longitudinal direction (FIG. 5A-D).  
Regarding claim 2, Nishikata teaches the heater according to claim 1, further comprising a plurality of heat generating elements configured to be independently controllable (¶0026).  
Regarding claim 3, Nishikata teaches an image heating device for heating an image formed on a recording medium, the image heating device comprising: 
a film (21) having a cylindrical shape; 
a heater (30) disposed in interior space of the film, wherein the heater includes: 
a substrate (31), at least one heat generating element (34a to c) formed on a first surface of the substrate, a first electrode group (39a, 39b) formed on the first surface and electrically connected to the at least one heat generating element, at least one temperature detection element (T1, T2, T3) formed on a second surface opposite to the first surface of the substrate, and a second electrode group (40a, 40b) formed on the second surface and electrically connected to the at least one temperature detection element (¶0026); 
a nip portion (N) forming member configured to form a nip portion via the film together with the heater; 
a plurality of first feed terminals (50aT1, 50aT2, and 50bT1) in contact with the first electrode group; and 
a plurality of second feed terminals (51aT1, 51aT2, 51bT1, 51bT2, and 51bT3) in contact with the second electrode group, 
wherein an image formed on a recording medium is heated in the nip portion while being nipped and conveyed in the nip portion (¶0022-¶0023), 
wherein the first electrode group and the second electrode group are disposed on the same side of a midpoint (LD) of the substrate in a longitudinal direction, and the second electrode group is disposed closer to the midpoint than the first electrode group in the longitudinal direction (FIG. 5A-D), and 
wherein the first electrode group and the second electrode group are disposed with a gap between the first electrode group and the second electrode group in the longitudinal direction (FIG. 5A-D).  
Regarding claim 4, Nishikata teaches the image heating device according to claim 3, wherein the heater includes a plurality of heat generating elements configured to be independently controllable (¶0026).  
Regarding claim 5, Nishikata teaches the image heating device according to claim 3, wherein the plurality of first feed terminals are disposed in a first connector configured to pinch the substrate (FIG. 5).  
Regarding claim 6, Nishikata teaches the image heating device according to claim 3, wherein the plurality of second feed terminals are disposed in a second connector (¶0026).  
Regarding claim 7, Nishikata teaches the image heating device according to claim 3, wherein the plurality of second feed terminals are a plurality of conductive patterns disposed inside of an insulating layer of a film-like flat cable (FIG. 6).  
Regarding claim 8, Nishikata teaches the image heating device according to claim 7, wherein the plurality of first feed terminals are disposed in a first connector configured to pinch the substrate and the film-like flat cable (FIG. 6).  
Regarding claim 9, Nishikata teaches the image heating device according to claim 8, wherein among the plurality of conductive patterns, a conductive pattern closest to an end of the substrate in a transverse direction is bent toward a midpoint of the substrate in the transverse direction (FIG. 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852